                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


HOLLY A. FLOERKE,

                            Plaintiff,                     JUDGMENT IN A CIVIL CASE

       v.                                                    Case No. 17-cv-567-wmc

SSM HEALTH CARE PLAN and
UNUM LIFE INSURANCE COMPANY
OF NORTH AMERICA,

                            Defendants.


      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has been
rendered.



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants SSM Health Care Plan and Unum Life Insurance Company of North America

against plaintiff Holly A. Floerke dismissing this case.



      ______________________________________
            s/ A. Wiseman, Deputy Clerk                    _______________________
                                                               October 18, 2018
          Peter Oppeneer, Clerk of Court                             Date
